Exhibit 10.02 AMENDED AND RESTATED CONSULTING AGREEMENT AMENDED AND RESTATED CONSULTING AGREEMENT dated as of August 5, 2008 (the "Agreement"), by and between Ascendia Brands, Inc., with principal offices at 100 American Metro Boulevard, Suite 108, Hamilton, NJ 08619 ("ABI”), and Carl Marks Advisory Group LLC, with principal offices at 900 Third Avenue, New York, NY 10022 ("CMAG", and together with ABI collectively the “Parties”, and each individually a “Party”). WHEREAS, ABI wishes to retain CMAG to provide certain financial restructuring and management consulting services (the “Services”), as hereinafter described; WHEREAS, CMAG has agreed to perform the Services subject to the terms and conditions hereinafter set forth; and WHEREAS, ABI and its U.S. subsidiaries intend, on or about the time that this Agreement is entered into, to file petitions under Chapter 11 of the U.S. Bankruptcy Code (the “Bankruptcy Filing”) and the parties hereto acknowledge and agree that performance of this Agreement shall be subject to the approval of the U.S.
